RULE 564. AMENDMENT OF INFORMATION.

The court may allow an information to be amended, [when there is a defect in form,
the description of the offense(s), the description of any person or any property, or
the date charged, provided the information as amended does not charge an
additional or different offense] provided that the information as amended does
not charge offenses arising from a different set of events and that the amended
charges are not so materially different from the original charge that the defendant
would be unfairly prejudiced. Upon amendment, the court may grant such
postponement of trial or other relief as is necessary in the interests of justice.


            COMMENT: The rule was amended in 2016 to more
            accurately reflect the interpretation of this rule that has
            developed since it first was adopted in 1974. See
            Commonwealth v. Brown, 727 A.2d 541 (Pa. 1999). See
            also Commonwealth v. Beck, 78 A.3d. 656 (Pa. Super
            2013); Commonwealth v. Page, 965 A.2d 1212 (Pa.
            Super. 2009); Commonwealth v. Sinclair, 897 A.2d 1218
            (Pa. Super. 2006).


            NOTE: Rule 229 adopted February 15, 1974, effective
            immediately; renumbered Rule 564 and amended March 1,
            2000, effective April 1, 2001 [.] ; amended December 21,
            2016, effective December 21, 2017.


      *            *            *            *             *              *


      COMMITTEE EXPLANATORY REPORTS:

      Final Report explaining the March 1, 2000 reorganization and
      renumbering of the rules published with the Court’s Order at 30 Pa.B.
      1478 (March 18, 2000).

      Final Report explaining the December 21, 2016 amendment regarding
      the standard for amendment published with the Court’s Order at 47
      Pa.B. (     , 2017).